Citation Nr: 0024912	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, to include a seizure disorder.

2.  Whether new and material and evidence has been submitted 
to reopen the claim of entitlement to service connection for 
depression.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1959 
to May 1962, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.

The Board notes that, in the November 1998 Substantive 
Appeal, the veteran requested a hearing before a Member of 
the Board in Washington, D.C., and thus, the hearing was 
scheduled for August 2000.  However, the record contains 
evidence showing that the veteran canceled the scheduled 
hearing.  As the record does not contain further indication 
that the veteran or his representative have requested that 
the hearing be rescheduled, the Board deems the veteran's 
November 1998 request for a hearing before a Member of the 
Board as withdrawn.  See 38 C.F.R. § 20.702 (1999).


REMAND

Upon a preliminary review of the evidence, the Board notes 
that a November 1998 VA Form 21-4138 (Statement in Support of 
Claim), the November 1998 VA Form 9 (Appeal to Board of 
Veterans' Appeals), and the hearing transcript of a March 
1999 RO hearing indicate that the veteran reported he has 
been treated at the Roudebush VA Medical Center (VAMC) from 
March 1995 to the present.  However, it does not appear that 
records from that facility have been requested or obtained 
for the period reported by the veteran.  In this regard, in 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Further, in a precedent 
opinion, the VA General Counsel held that when a decision is 
entered on or after July 21, 1992, a failure to consider 
records which were in VA's possession at the time of that 
decision, although not actually in the record before the RO, 
may constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
Therefore, given that the present record is devoid of such 
records or any evidence noting that the VA facility notified 
the RO that such records were unavailable, the RO should 
attempt to obtain the veteran's treatment records from the 
Roudebush VAMC for the period including from March 1995 to 
the present.  

Furthermore, the Board notes that additional evidence may 
exist which has not been presented or secured, and to this 
extent the Board must suggest to the veteran to submit such 
private records as they may assist him in obtaining the 
benefits sought on appeal.  See 38 U.S.C.A. § 5103 (West 
1991); see generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); see Epps v. Gober, 126 F. 3d 1464 (1997).  In 
this case, the Board notes the RO has attempted to obtain 
various private medical records, as reported by the veteran.  
Specifically, the RO has been unsuccessful in attempting to 
obtain the veteran's treatment records from the St. Francis 
Hospital from June 1992 to March 1993; Mark Wisen, M.D., for 
May 1994; Quinco Behavioral Health Systems; the Methodist 
Hospital, and Frank W. Countryman, M.D.  However, none of 
these records have been obtained despite the RO's request for 
those records.  Therefore the veteran is notified that he 
should submit such records if he desires them to be 
considered in his appeal as they may assist him in obtaining 
the benefits sought.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight, supra.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should obtain and associate with 
the claims file the veteran's treatment 
records from the Roudebush VAMC from 
March 1995 to the present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




